DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent Publication Number 2014/0192505 A1) in view of Chen (US Patent Publication Number 2017/0160516 A1) in view of Rumpf (US Patent Number 8,953,247 B2).

Jung teaches, as claimed in claim 1, a head-up display (HUD) apparatus, comprising: a case (12); a hinge (33) mounted on the case and configured to be rotatable; a holder (32) rotatably mounted on the hinge, having a combiner (31) disposed thereon, and configured to rotate the image combiner to an open state when an external force is removed; a latch mounted (34) on the hinge (33) and configured to be interlocked and rotated with hinge (33), and a latch locking part (32) mounted at an end of the latch (34) rotating part in a rotatable joint for rotating within a predetermined angle ( Fig. 7).a and a tilting part  (10) mounted on the hinge and configured to move vertically and configured to adjust an open angle of the image combiner by restricting movement of the latch (.para. [0062]). Jung fails to teach a image combiner to display information. In a related endeavor, Chen a head-up display (HUD) apparatus (Fig. 6), comprising: teaches a case (92) comprising a case plate (10) having a through hole a hinge (14) mounted on the case (92) and configured to be rotatable; a holder (51) rotatably mounted on the hinge, having a image combiner (60) configured to display information (.para. [0004]) and disposed thereon, and configured to rotate the image combiner to an open state (Figure 2); a latch mounted (54) on the hinge (14) and configured to be interlocked and rotated with the hinge; a vehicle a push locking part (41) configured to lock or unlock the latch according to a number of times that the latch is pressed and inserted (.para. [0047]), wherein: the case plate (10) of the case faces the image combiner in the closed state (Fig. 3), the latch (54) comprises a latch rotating part (52) interlocked with the hinge (14), and the rotatable joint (510) is accommodated in through the case plate of the case by passing through the through hole (101) of the case plate (10) in the open closed state.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung, with the image combiner, as taught by Chen, for the purpose of providing reflecting member can be pivoted to a desired angle very quickly, which facilitates operation of the HUD system on the vehicle (.para. [0004]).
Jung and Chen fail to teach the latch rotating part is disposed in the case by passing through the through hole of the case plate in the open state, and the latch rotating part comes extends out from the case by passing the through hole of the case plate in the closed state. In a related art, Rumpf teaches the latch rotating part (11) is disposed in the case (163) by passing through the through hole of the case plate in the open state (Fig. 7), and the latch rotating part comes extends out from the case by passing the through hole of the case plate in the closed state (fig. 8).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the latch, as taught by Rumpf, for the purpose of providing driving mechanism for alternatively driving the movement of the combiner and the tilt angle adjustment of the combiner (Col 1, 63-64).
Jung teaches, as claimed in claim 2, wherein the case comprises a case plate (31); a case housing part (20) protruding upward from an edge of the case plate to house the image combiner therein (See figure 2 and figure 7); and a case buffer formed on the case plate and configured to absorb shock when contacting the image combiner.
Jung teaches, as claimed in claim 4, wherein the hinge (33) comprises: a hinge cover (311) coupled to the case; a hinge extension (330) extended from the hinge cover and configured to support the tilting part; and a hinge shaft (331) rotatably installed through the hinge cover, and coupled to the holder.
Jung teaches, as claimed in claim 5, wherein the hinge shaft (331) has a larger length than the hinge cover (330), such that both ends thereof are exposed to an outside of the hinge cover (See Figure 4).
Jung teaches, as claimed in claim 6, wherein the holder (32) comprises: a holder body; a holder mounting part formed on the holder body and having the image combiner (341) mounted thereon; a holder cover (52) formed on the holder body and configured to cover the hinge shaft; a holder coupling part formed on the holder cover and coupled to an end of the hinge shaft (See Figure 9); and a holder elastic part wound around the hinge shaft and configured to provide a rotational force to the holder cover while one end thereof is supported by the case and another end thereof is supported by the holder cover (.para. [0023]).
Jung teaches, as claimed in claim 7, wherein the one end of the holder elastic part (43) is
 supported by a case locking part (41) formed in the case plate (31 or 51), and the another end of the holder elastic part (43) is supported by a holder locking part formed in the holder cover (52).
Jung teaches, as claimed in claim 8,  wherein (.para. [0062 and [.para.[0063]); and  a latch protrusion (320) formed on the latch rotating part, and protruded to interfere with the tilting part, wherein the latch rotating part of the latch (34) does not pass through the case plate of the case in the open state the latch locking part  (32)is configured to be inserted into the push locking part configured to be locked or unlocked
Jung teaches, as claimed in claim 9, wherein the tilting part comprises: a tilting operation part screwed to the hinge to adjust a height of the tilting part and disposed on a rotating path of the latch protrusion (.para. [0059]); and a tilting manipulation part disposed over the hinge, coupled to the tilting operation part, and configured to rotate the tilting operation part while rotated by an external force (.para. [0059).
Jung teaches, as claimed in claim 10, wherein the tilting manipulation part has bumps disposed on a circumferential surface thereof (see Figure 4 element 32).
Jung fails to teach, as claimed in claim 11, wherein the push locking part is mounted on the case. In a related endeavor, Chen teaches wherein the push locking part (81) is mounted on the case (70).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the image combiner, as taught by Chen, for the purpose of providing reflecting member can be pivoted to a desired angle very quickly, which facilitates operation of the HUD system on the vehicle (.para. [0004] and [0015])).
Jung fails to teach, as claimed in claim 12, wherein the image combiner is transparent and reflective. In a related endeavor, Chen teaches wherein the image combiner is transparent and reflective (.para. [0004] and [0007]).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the image combiner, as taught by Chen, for the purpose of providing reflecting member can be pivoted to a desired angle very quickly, which facilitates operation of the HUD system on the vehicle (.para. [0004] and [0015])).
Jung fails to teach, as claimed in claim 13, wherein the image combiner is configured to reflect an image such that a user recognizes the image.  In a related endeavor, Chen teaches erein the image combiner is configured to reflect an image such that a user recognizes the image (.para. [0004]).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the image combiner, as taught by Chen, for the purpose of providing reflecting member can be pivoted to a desired angle very quickly, which facilitates operation of the HUD system on the vehicle (.para. [0004] and [0015])). 
Jung teaches, as claimed in claim 14, wherein the holder is configured to rotate the image combiner to be in the open state when an external force is removed (.para. [0061]).
Jung fails to teach, as claimed in claim 15, wherein the external force is generated by the push locking part. In a related endeavor, Chen teaches wherein the external force is generated by the push locking part (.para. [0047]).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the image combiner, as taught by Chen, for the purpose of providing reflecting member can be pivoted to a desired angle very quickly, which facilitates operation of the HUD system on the vehicle (.para. [0004] and [0015])).
Jung fails to teach, as claimed in claim 16, wherein: the image combiner is configured to rotate upwardly when the image combiner is changed from the close state to the open state, and the latch is configured to rotate downwardly when the image combiner is changed from the open state to the close state. In a related endeavor, Chen teaches wherein: the image combiner(60) is configured to rotate upwardly when the image combiner is changed from the close state to the open state, and the latch is configured to rotate downwardly when the image combiner is changed from the open state to the close state1 (fig 2)

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent Publication Number 2014/0192505 A1) in view Chen (US Patent Publication Number 2017/0160516 A1).and in further view of Adamski (US Patent Number 4,858,546 A).
Jung teaches, as claimed in claim 3, wherein the case further comprises: a case mounting part (310) formed on the case plate (31); Jung and Chen fail to teach a case damper installed on the case mounting part and coupled to the holder to adjust rotation speed of the holder. In a related endeavor, Adamski teaches a case damper (612 ) installed on the case mounting part and coupled to the holder to adjust rotation speed of the holder (See figure 42).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the heads up display, as taught by Jung and Chen, with the damper, as taught by Adamski,  for the purpose of providing a clamping a portion of the cloth blank brought to the transport assembly by the table assembly Col. 2 lines 38-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

04 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the configuration and the latch 54 which is in 51 changed from flat to upward.